Citation Nr: 1119894	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2009, the Board remanded this claim to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.

The issue of entitlement to service-connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (including a theory as secondary to service-connected disability), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue which is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the appellant if further action is required.

REMAND

In January 2011, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) formalizing a request for TDIU benefits.  The TDIU issue is deemed part of the current claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

The Board first notes that, as the RO has not adjudicated and developed the newly raised TDIU issue, it would be fundamentally unfair to the Veteran for the Board to decide this issue in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board next notes that the Veteran last underwent VA Compensation and Pension (C&P) examination in February 2010, at which time the VA examiner opined that the Veteran was capable of performing part-time, sedentary employment.  The question at hand, however, concerns whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See 38 C.F.R. § 4.16.  See also Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).

The Board further notes that the VA examiner did not discuss whether the Veteran's reported bladder incontinence represented a chronic neurologic manifestation of service-connected thoracolumbar disability.  Additionally, the VA examiner did not discuss the effects that the Veteran's prescribed medications to treat service-connected thoracolumbar spine disability, which includes methadone, has upon his employability.  See generally Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability)

Accordingly, the Board finds that additional VA C&P examination is required in order to identify all chronic and neurologic manifestations of the Veteran's service-connected thoracolumbar spine disability and to determine the current severity of those aspects of disability. 

Accordingly, the case is REMANDED to the AMC in Washington, D.C., for the following actions:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of VA treatment since December 2010.

3.  When all indicated record development has been completed, make arrangements for the Veteran to be afforded appropriate VA examination to determine the current severity and manifestations of his service-connected thoracolumbar spine disability, to include right and left lower radiculopathy.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
a) describe whether the Veteran manifests ankylosis of the thoracolumbar spine; 

b) evaluate the extent and severity of the service-connected radiculopathy of the right and left lower extremities (if any); and

c) describe any additional chronic neurologic manifestations of the service-connected thoracolumbar spine disability (if any), to include the reported episodes of bladder incontinence; and

d) provide opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment?  In so doing, the examiner should discuss the employment effects, if any, of the medications used to treat service-connected disability.

4.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

